NO. 07-96-0356-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  AUGUST 22, 2003

                         ______________________________


                   LAWRENCE JONES, JR., ET AL., APPELLANTS

                                          V.

        HOUSTON INDEPENDENT SCHOOL DISTRICT, ET AL., APPELLEES


                       _________________________________

             FROM THE 80TH DISTRICT COURT OF HARRIS COUNTY;

              NO. 93-60708; HONORABLE LEE DUGGAN, JR., JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Lawrence Jones, Jr. and Lillie B. Jones appeal from a judgment in favor of Houston

Independent School District, Harris County Education District, City of Houston and State

of Texas/County of Houston. We dismiss the appeal.
      On June 19, 2003, Houston Independent School District and Harris County

Education District, City of Houston and State of Texas, County of Harris, appellees, filed

a Motion to Dismiss the Appeal as Moot, indicating that the judgment in the trial court had

been voluntarily satisfied. The motion is supported by affidavits. See Miga v. Jensen, 96

S.W.3d 207, 212 (Tex. 2002).


      By letter dated July 18, 2003, the clerk notified the parties that the Court would

consider the Motion to Dismiss after August 8, 2003, and that all objections or replies

should be filed on or before August 7, 2003.      No response has been received from

appellants Lawrence Jones, Jr. and Lillie B. Jones.


       The existence of a "live controversy" is an essential component of subject matter

jurisdiction. See State Bar of Texas v. Gomez, 891 S.W.2d 243, 244 (Tex.1994). If at any

stage of the proceeding there ceases to be an actual controversy between the parties, a

case becomes moot. See National Collegiate Athletic Ass'n v. Jones, 1 S.W.3d 83, 86

(Tex.1999). When a judgment debtor voluntarily pays and satisfies a judgment rendered

against him, the cause becomes moot. See Riner v. Briargrove Park Property Owners,

Inc., 858 S.W.2d 370, 370-71 (Tex. 1993); Highland Church of Christ v. Powell, 640

S.W.2d 235, 236 (Tex. 1982).


      The motion and its affidavits are clear. The affidavits prove that the issues asserted

by appellants have become moot.


      The appeal is dismissed for want of jurisdiction.


                                            2
    Phil Johnson
    Chief Justice




3